Item 15. Exhibits, Financial Statement Schedules.

 

 

 

 

 

 

 

 

EXHIBIT 10.34

CORNING INCORPORATED

2006 VARIABLE COMPENSATION PLAN

AMENDMENT NO. 1

Pursuant to Section 9 of the Plan, the Board of Directors hereby amends the
Corning Incorporated 2006 Variable Compensation Plan (the “Plan”), effective as
of January 1, 2008, as follows:

 

  1. Section 7 is amended by adding the following new sentence after the first
sentence of such Section:

Unless deferred in accordance with paragraph 8, payments will be made after the
end of the fiscal year for which the award is being paid but before March 15th
of the year following the fiscal year for which the award is being paid.

 

  2. Section 8 is amended by adding the following to the end thereof:

In the event the Committee mandates and/or permits the deferral of all or a
portion of any payment earned under the Plan that results in a deferral of
compensation subject to Code Section 409A, such arrangement shall comply with
the requirements of Code Section 409A, including the requirements for electing
any permissive deferrals, and shall be evidenced by a written deferred
compensation agreement with the Participant.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment No. 1 on its behalf this 3rd day of October, 2007.

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

  John P. MacMahon Title:   Senior Vice President – Global Compensation and
Benefits

 

159